DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Jan. 15, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,965,624. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-16 of patent # 8,965,624 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,202,317. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 9,202,317 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,460,568. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 9,460,568 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,922,907. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 10,922,907 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al., U.S. Patent Application Publication No. 2006/0129290 (referred to hereafter as Zimmerman).
As to claims 1, 9 and 16, Zimmerman teaches an apparatus. Method and medium comprising: a processor; 
a memory; a vehicle tracking portal executable on the processor and configured to use the memory to: obtain vehicle identification information regarding a vehicle (see para. 8); 
obtain diagnostic information regarding the vehicle (see para. 8-9); 
determine, based on the vehicle identification and the diagnostic information, a recommended service for the vehicle (see para. 27 and 40); and 
alert a user to the recommended service (see para. 40).
As to claims 2, 10 and 17, Zimmerman teaches the apparatus of claims 1, 9 and 16, wherein the diagnostic information is an odometer reading for the vehicle, and wherein the vehicle tracking portal is further configured to obtain a maintenance schedule for the vehicle based on the vehicle identification information, wherein the determining of the recommended service for the vehicle includes comparing the odometer reading to the maintenance schedule (see para. 30-31 and 8).
As to claims 5, 12 and 19, Zimmerman teaches the apparatus of claims 1, 9 and 16, wherein the vehicle tracking portal is further configured to: locate one or more service centers capable of performing the recommended service within proximity to the user; obtain appointment times available at the one or more service centers for the recommended service; and present the user with the one or more service centers and appointment times for selection (see para. 40, 30-31 and 8).
As to claims 6, 13 and 20, Zimmerman teaches the apparatus of claims 1, 9 and 16, wherein proximity to the user is determined based on a location of the user as obtained from a global positioning module operating on a mobile device of the user (see para. 39 and 41).
As to claims 7 and 14, Zimmerman teaches the apparatus and method of claims 1 and 9, wherein the vehicle tracking portal is further configured to provide the user step-by-step directions on how to perform the recommended service (see para. 8 and 30-31).
As to claims 8 and 15, Zimmerman teaches the apparatus of claims 1, 9 and 16, wherein the step-by-step directions include an augmented reality function executable by a mobile device of the user (see para. 8 and 30-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Waite et al., U.S. Patent Application Publication No. 2012/0072109 (referred to hereafter as Waite).
	As to claims 3-4, 11 and 18, Zimmerman teaches an apparatus comprising: a processor; a memory; a vehicle tracking portal executable on the processor and configured to use the memory to obtain vehicle identification information regarding a vehicle (see para. 0008-0009). Zimmerman also teaches that the apparatus may be a PC, laptop or any other storage device ata dealership or service center (See para. 0033-0034). Zimmerman does not explicitly teach that the storage device is a server. however, Waite does (see para. 0073-0075).
It would have been obvious for one of the ordinary skill in the art at the time of the invention to use a server at the service center in Zimmerman as taught by Waite. Motivation to do so comes from the knowledge well known in the art servers are commonly used and using a server would provide dedicated processing power for an online application such as the application of Zimmerman and would therefore make the method and system more reliable.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663